Citation Nr: 1209688	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected right thoracolumbar strain, secondary to scoliosis.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected right thoracolumbar strain, secondary to scoliosis.

3.  Entitlement to service connection for a chronic headache disability, to include migraines.

4.  Entitlement to an initial rating in excess of 20 percent for the service-connected right thoracolumbar strain, secondary to scoliosis.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active military service from May 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for thoracolumbar strain (20 percent from January 12, 2006) and denied service connection for bilateral shoulders, knees, and headaches.  The Veteran was notified of the decision and of his appellate rights in a letter dated several days later in June 2006.

In May 2010, the Veteran presented sworn testimony during a personal hearing in Waco, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As to the headaches claim, the Veteran has contended that he suffers from migraine headaches which were incurred as a result of his military service.  See the Veteran's claim dated January 2006.  As will be discussed below, VA treatment records document a diagnosis of migraine headaches.  See the VA treatment records dated October 2005 and January 2006.  However, the November 2010 VA examiner recently diagnosed the Veteran with tension headaches and further stated that "the current symptoms do not point to migraine headaches."  The Board notes that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized that issue as entitlement to service connection for a chronic headache disability, to include migraines.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims on appeal.  The Board is cognizant of the facts that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

As to the service connection claims, the July 2010 Board Remand noted that the Veteran's service treatment records are silent as to complaints of, treatment for, or diagnoses of shoulder, knee, and headache disabilities.  The Veteran was, however, treated for low back pain secondary to his military occupational specialty (MOS), which was noted to include a lot of heavy lifting.  Service treatment records dated in May 1990 document the Veteran's complaints of back pain that sometimes radiated to his shoulders.

Post-service medical records do not document diagnoses of bilateral knee or shoulder disabilities until the June 2007 VA examination, which revealed diagnoses of bilateral knee injury with residuals, early degenerative joint disease of the right shoulder, and tendonitis of the left shoulder.  The earliest documentation of headaches was in VA treatment records dated in October 2005.  Critically, the Veteran provided sworn testimony that he has experienced bilateral knee, shoulder, and headache pain since his military service.  He indicated that he used over-the-counter medication to control his shoulder, knee, and headache symptomatology prior to seeking medical treatment.  In support of these contentions, he submitted various letters from family and friends who recalled the Veteran's complaints of headaches and joint pain during this time.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Pursuant to the July 2010 Board Remand, the Veteran was afforded a VA examination in order to address the nature and etiology of his bilateral shoulder, bilateral knee, and headache disabilities.  Crucially, the November 2010 VA examiner noted that the Veteran did not endorse disabilities of the left knee or left shoulder.  Thus, the examiner did not provide a medical nexus opinion on direct and secondary bases-even though the file contains documentation reflecting diagnoses as to the left knee and left shoulder based on X-rays and impaired range of motion findings in the June 2007 VA examination report.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Moreover, as to the right knee and right shoulder, the November 2010 VA examiner mischaracterized the time that had elapsed since the Veteran's military discharge and essentially disregarded the Veteran's competent description of continuing bilateral shoulder and bilateral knee symptomatology without explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that a new VA examination is required as to the bilateral shoulder and bilateral knee claims.

As to the headaches claim, the November 2010 VA examiner diagnosed the Veteran with tension headaches and further stated that "the current symptoms do not point to migraine headaches."  In rendering this diagnosis, the examiner disregarded the prior diagnosis and treatment for migraine headaches documented in the October 2005 and January 2006 VA treatment records.  See McClain, supra.  Although the examiner provided a negative nexus opinion as to the migraine headaches (apparently due to an absence of a current diagnosis), he failed to render an opinion regarding whether the Veteran's headaches (however diagnosed) are due to his military service.  The Board accordingly finds that a second VA medical opinion is required.  See Clemons, supra.

With respect to the initial rating claim, the Veteran was afforded an updated VA examination as to his service-connected thoracolumbar strain pursuant to the July 2010 Board Remand.  In the November 2010 VA examination report, the examiner noted the Veteran's range of motion with no objective evidence of pain and further indicated that there was no additional limitation with repetitive motion after three repetitions.  Crucially, the VA examiner failed to address whether the Veteran exhibited fatigability, weakness, or lack of endurance.  Rather, the examiner appears to have made only cursory findings as to these elements as part of the Veteran's medical history.  The Board additionally observes that, although the VA examiner noted the Veteran's report that he experienced back spasms, the examiner did not comment on the frequency or the functional impairment caused by said spasms.  Further, the examiner stated that the Veteran did not have a history of flare-ups; however, this finding is contradicted by the evidence of record including the April 2006 VA examination report which documented the Veteran's report of flare-ups of thoracolumbar symptoms occurring approximately three times a week and lasting for one to two hours.  Additionally, the November 2010 VA examiner noted the Veteran's report that he experienced eight periods of incapacitation during the past twelve months; however, the VA examiner did not provide a description of these periods of exacerbated symptomatology.  (He did, however, note that these periods of incapacitation were not due to intervertebral disc syndrome.)

Accordingly, because the November 2010 VA examination report failed to adequately address the matter of functional loss with sufficient specificity in accordance with DeLuca, the Board is without a sufficient basis in the record by which to consider the Veteran's increased rating claim.  See 38 C.F.R. § 4.2 (2011).  As such, the Board believes that a new VA examination is needed to sufficiently address all pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45, to include the extent of functional loss including with muscle spasm and flare-ups.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records of knee, shoulder, headache, and back treatment that the Veteran may have received at the VA Medical Center in Dallas, Texas since February 2006.  Associate all such available records with the claims folder.  

2. Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his bilateral shoulder, bilateral knee, and headache disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

a. Then, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and opine as to whether the Veteran has a diagnosed disability of either knee, a diagnosed disability of either shoulder, and a diagnosed chronic headache disability.  The examiner should reconcile any findings with those shown at the June 2007 VA examination.  

b. Then, for all knee, shoulder, and headache disabilities diagnosed on examination, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such diagnosed disabilities had their clinical onset in service or are otherwise related to active duty.  In answering these questions, the examiner should address the Veteran's competent and credible contentions regarding a continuity of relevant symptomatology since service.

c. In addition, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed shoulder or knee disability(ies) was(were) caused, or aggravated (permanently worsened beyond normal progression), by the service-connected right thoracolumbar strain, secondary to scoliosis.  [If the Veteran is found to have a chronic disability of either knee or either shoulder that is aggravated by his service-connected right thoracolumbar strain, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinions, he/she must state with specificity what reasons that this question is outside the scope of a medical professional conversant in VA practices.

3. Also, the Veteran should be afforded a VA examination for the purpose of determining the nature and extent of his service-connected right thoracolumbar strain, secondary to scoliosis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies, including X-rays, should be performed.

All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report.  In particular, the examiner should:  

a. note the results (in degrees) of the range of motion testing of the Veteran's thoracolumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on the range of motion testing.  

b. discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's back.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the thoracolumbar spine.  

c. comment on the presence or absence of ankylosis (favorable or unfavorable) of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

d. report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervetebral disc syndrome.  (NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).  

e. identify any evidence of neurological manifestations due to the service-connected right thoracolumbar strain-to include any neurological pathology of the lower extremities found to be due to the service-connected right thoracolumbar strain.  The examiner must identify the specific nerves, if any, involved and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

f. address the impact of the service-connected right thoracolumbar strain on the Veteran's occupational functioning (regardless of his age).  

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective action, as appropriate.

5. Thereafter, the AOJ should readjudicate the claims on appeal-as are listed on the title page of this decision.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

